Opinion filed May 9, 2019




                                       In The

        Eleventh Court of Appeals
                                    ___________

                              No. 11-18-00262-CR
                                    ___________

  KATHY DEANN MEEKS A/K/A KATHY DEANN SCHMIDT,
                    Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 27612A


                     MEMORANDUM OPINION
      Based upon an open plea of guilty and a plea of true to two prior state jail
felony convictions, the trial court convicted Appellant of the state jail felony offense
of possession of methamphetamine and assessed Appellant’s punishment, pursuant
to the applicable enhanced range of punishment, at confinement for ten years and a
fine of $750. The trial court suspended the imposition of the sentence and placed
Appellant on community supervision for ten years. We affirm.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, a copy of the clerk’s record and the reporter’s record, and
an explanatory letter. Counsel advised Appellant of her right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of her right
to file a petition for discretionary review in order to seek review by the Texas Court
of Criminal Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree with counsel that the appeal is frivolous and without merit. 1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


May 9, 2019                                                        PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.



        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2